KELLY, Judge,
dissenting:
I respectfully dissent. Though I am inclined to agree with much of the reasoning in the majority’s opinion, I am unable to agree with its conclusion that the admission at trial of evidence concerning the net worth of appellant insurance company prejudiced appellant and tainted the jury verdict which awarded appellee compensatory damages in the amount of $11,913.97.*
I agree with the majority opinion that the trial court did not err by refusing appellant’s motion for judgment n.o.v., where reasonable grounds existed to believe that the one year limitation period set forth in the policy, within which appellee was required to bring suit, had been waived by appellant. I further assent to the determination that the issue of whether appellee had intentionally made false representations of material facts with regard to her claim was properly submitted to the jury. Likewise, I agree with the *474majority that no prejudice came to appellant insurance company regarding an alleged error in jury instructions, nor, in the trial court’s error in denying appellant’s pre-trial preliminary objections requesting damages for emotional distress. In addition, I agree with the majority that punitive damages will not be assessed for a mere breach of contractual duties. Standard Pipeline Coating Co., Inc. v. Solomon & Teslovich, Inc., 344 Pa.Super. 367, 496 A.2d 840 (1985); Daniel Adams Associates, Inc. v. Rimbach Publishing, Inc., 287 Pa.Super. 74, 429 A.2d 726 (1981). Moreover, I agree that, based on the facts of this case, it was correct to hold that a claim for punitive damages was improper, and that the admission of evidence of appellant’s net worth was, accordingly, error. However, in reversing and remanding for a new trial, the majority, citing Feld v. Merriam, 506 Pa. 383, 485 A.2d 742 (1984), concludes that the evidence of appellant’s net worth submitted- in this case, though proper evidence in a claim for punitive damages, was not only improper, but highly prejudicial in that it may have affected the jury’s deliberation on appellee’s claim for compensatory damages. As to this conclusion, I respectfully dissent.
In Feld, supra, evidence was presented at trial to show that defendant/appellant maintained a net worth of forty million dollars. In that case, a claim for compensatory damages was asserted based on an alleged breach of duty by a landlord of protection owed to tenants which resulted in injuries to the parties. The jury returned a compensatory damage award for appellees of three million dollars. The Supreme Court of this Commonwealth stated in Feld, supra, that, “[a] jury may not consider a defendant’s wealth in setting compensatory damages. It is improper, irrelevant, prejudicial, and clearly beyond the legally established boundaries.” (Citation omitted). 485 A.2d at 748.
Here, however, the injury alleged is tangible and the damages verifiable. The instant case deals not in compensation for an abstract injury as in Feld, but compensation for property lost in a theft for which a sum certain value *475has been determined. Appellee in this case was not awarded compensatory damages in the millions of dollars, but was awarded $11,913.97, precisely the amount determined to be the value of the property lost in the theft and the amount of the claim submitted to appellant.
I am unable to find, as did the majority, based on the compensatory damages awarded appellee, that the error in admitting evidence of appellant’s net worth resulted in prejudice to the appellant and a tainted verdict. Whatever error that occurred was harmless error. Therefore, I dissent.

 This verdict was subsequently molded by the court to include interest in the amount of six percent (6%) per annum calculated from the date of loss.